Case 1:20-cr-00066-AT Document 43 Filed 08/06/20 Page 1 of 8
                          Case 1:20-cr-00066-AT Document 43 Filed 08/06/20 Page 2 of 8
$2 % 5HY    -XGJPHQW LQ &ULPLQDO &DVH
                     6KHHW  ² ,PSULVRQPHQW

                                                                                                    -XGJPHQW ² 3DJH     2       RI   8
'()(1'$17 Jayvon Keitt
&$6( 180%(5 20 cr. 66

                                                           IMPRISONMENT
           7KH GHIHQGDQW LV KHUHE\ FRPPLWWHG WR WKH FXVWRG\ RI WKH )HGHUDO %XUHDX RI 3ULVRQV WR EH LPSULVRQHG IRU D WRWDO
WHUP RI
  60 months




      ✔ 7KH FRXUW PDNHV WKH IROORZLQJ UHFRPPHQGDWLRQV WR WKH %XUHDX RI 3ULVRQV
      G
  Recommended that Defendant: (1) serve his term of imprisonment at FCI Danbury, (2) be enrolled in BOP’s
  Residential Drug Abuse Program, (3) supervised by the district of residence, (4) be placed in an
  appropriate mental health and drug counselling

      G 7KH GHIHQGDQW LV UHPDQGHG WR WKH FXVWRG\ RI WKH 8QLWHG 6WDWHV 0DUVKDO

      G 7KH GHIHQGDQW VKDOO VXUUHQGHU WR WKH 8QLWHG 6WDWHV 0DUVKDO IRU WKLV GLVWULFW
           G DW                                  G D P       G SP         RQ                                             

           G DV QRWLILHG E\ WKH 8QLWHG 6WDWHV 0DUVKDO

      G 7KH GHIHQGDQW VKDOO VXUUHQGHU IRU VHUYLFH RI VHQWHQFH DW WKH LQVWLWXWLRQ GHVLJQDWHG E\ WKH %XUHDX RI 3ULVRQV
           G EHIRUH  S P RQ                                            

           G DV QRWLILHG E\ WKH 8QLWHG 6WDWHV 0DUVKDO
           G DV QRWLILHG E\ WKH 3UREDWLRQ RU 3UHWULDO 6HUYLFHV 2IILFH


                                                                 RETURN
, KDYH H[HFXWHG WKLV MXGJPHQW DV IROORZV




           'HIHQGDQW GHOLYHUHG RQ                                                       WR

 DW                                                 ZLWK D FHUWLILHG FRS\ RI WKLV MXGJPHQW



                                                                                                  81,7(' 67$7(6 0$56+$/


                                                                         %\
                                                                                               '(387< 81,7(' 67$7(6 0$56+$/
                          Case 1:20-cr-00066-AT Document 43 Filed 08/06/20 Page 3 of 8
$2 % 5HY    -XGJPHQW LQ D &ULPLQDO &DVH
                     6KHHW  ² 6XSHUYLVHG 5HOHDVH
                                                                                                     -XGJPHQW²3DJH     3    RI        8
'()(1'$17 Jayvon Keitt
&$6( 180%(5 20 cr. 66
                                                     SUPERVISED RELEASE
8SRQ UHOHDVH IURP LPSULVRQPHQW \RX ZLOO EH RQ VXSHUYLVHG UHOHDVH IRU D WHUP RI 
 Five years




                                                    MANDATORY CONDITIONS

   <RX PXVW QRW FRPPLW DQRWKHU IHGHUDO VWDWH RU ORFDO FULPH
   <RX PXVW QRW XQODZIXOO\ SRVVHVV D FRQWUROOHG VXEVWDQFH
   <RX PXVW UHIUDLQ IURP DQ\ XQODZIXO XVH RI D FRQWUROOHG VXEVWDQFH <RX PXVW VXEPLW WR RQH GUXJ WHVW ZLWKLQ  GD\V RI UHOHDVH IURP
     LPSULVRQPHQW DQG DW OHDVW WZR SHULRGLF GUXJ WHVWV WKHUHDIWHU DV GHWHUPLQHG E\ WKH FRXUW
            G 7KH DERYH GUXJ WHVWLQJ FRQGLWLRQ LV VXVSHQGHG EDVHG RQ WKH FRXUW V GHWHUPLQDWLRQ WKDW \RX
                SRVH D ORZ ULVN RI IXWXUH VXEVWDQFH DEXVH FKHFN LI DSSOLFDEOH
    G <RX PXVW PDNH UHVWLWXWLRQ LQ DFFRUGDQFH ZLWK  86&   DQG $ RU DQ\ RWKHU VWDWXWH DXWKRUL]LQJ D VHQWHQFH RI
          UHVWLWXWLRQ FKHFN LI DSSOLFDEOH
    ✔ <RX PXVW FRRSHUDWH LQ WKH FROOHFWLRQ RI '1$ DV GLUHFWHG E\ WKH SUREDWLRQ RIILFHU (check if applicable)
      G
    G <RX PXVW FRPSO\ ZLWK WKH UHTXLUHPHQWV RI WKH 6H[ 2IIHQGHU 5HJLVWUDWLRQ DQG 1RWLILFDWLRQ $FW  86&   et seq DV
          GLUHFWHG E\ WKH SUREDWLRQ RIILFHU WKH %XUHDX RI 3ULVRQV RU DQ\ VWDWH VH[ RIIHQGHU UHJLVWUDWLRQ DJHQF\ LQ WKH ORFDWLRQ ZKHUH \RX
          UHVLGH ZRUN DUH D VWXGHQW RU ZHUH FRQYLFWHG RI D TXDOLI\LQJ RIIHQVH (check if applicable)
    G   <RX PXVW SDUWLFLSDWH LQ DQ DSSURYHG SURJUDP IRU GRPHVWLF YLROHQFH (check if applicable)




<RX PXVW FRPSO\ ZLWK WKH VWDQGDUG FRQGLWLRQV WKDW KDYH EHHQ DGRSWHG E\ WKLV FRXUW DV ZHOO DV ZLWK DQ\ RWKHU FRQGLWLRQV RQ WKH DWWDFKHG
SDJH
                         Case 1:20-cr-00066-AT Document 43 Filed 08/06/20 Page 4 of 8
 $2 % 5HY    -XGJPHQW LQ D &ULPLQDO &DVH
                      6KHHW $ ² 6XSHUYLVHG 5HOHDVH
                                                                                              -XGJPHQW²3DJH        4        RI         8
'()(1'$17 Jayvon Keitt
&$6( 180%(5 20 cr. 66

                                      STANDARD CONDITIONS OF SUPERVISION
$V SDUW RI \RXU VXSHUYLVHG UHOHDVH \RX PXVW FRPSO\ ZLWK WKH IROORZLQJ VWDQGDUG FRQGLWLRQV RI VXSHUYLVLRQ 7KHVH FRQGLWLRQV DUH LPSRVHG
EHFDXVH WKH\ HVWDEOLVK WKH EDVLF H[SHFWDWLRQV IRU \RXU EHKDYLRU ZKLOH RQ VXSHUYLVLRQ DQG LGHQWLI\ WKH PLQLPXP WRROV QHHGHG E\ SUREDWLRQ
RIILFHUV WR NHHS LQIRUPHG UHSRUW WR WKH FRXUW DERXW DQG EULQJ DERXW LPSURYHPHQWV LQ \RXU FRQGXFW DQG FRQGLWLRQ

  <RX PXVW UHSRUW WR WKH SUREDWLRQ RIILFH LQ WKH IHGHUDO MXGLFLDO GLVWULFW ZKHUH \RX DUH DXWKRUL]HG WR UHVLGH ZLWKLQ  KRXUV RI \RXU
    UHOHDVH IURP LPSULVRQPHQW XQOHVV WKH SUREDWLRQ RIILFHU LQVWUXFWV \RX WR UHSRUW WR D GLIIHUHQW SUREDWLRQ RIILFH RU ZLWKLQ D GLIIHUHQW WLPH
    IUDPH
 $IWHU LQLWLDOO\ UHSRUWLQJ WR WKH SUREDWLRQ RIILFH \RX ZLOO UHFHLYH LQVWUXFWLRQV IURP WKH FRXUW RU WKH SUREDWLRQ RIILFHU DERXW KRZ DQG
    ZKHQ \RX PXVW UHSRUW WR WKH SUREDWLRQ RIILFHU DQG \RX PXVW UHSRUW WR WKH SUREDWLRQ RIILFHU DV LQVWUXFWHG
 <RX PXVW QRW NQRZLQJO\ OHDYH WKH IHGHUDO MXGLFLDO GLVWULFW ZKHUH \RX DUH DXWKRUL]HG WR UHVLGH ZLWKRXW ILUVW JHWWLQJ SHUPLVVLRQ IURP WKH
    FRXUW RU WKH SUREDWLRQ RIILFHU
 <RX PXVW DQVZHU WUXWKIXOO\ WKH TXHVWLRQV DVNHG E\ \RXU SUREDWLRQ RIILFHU
 <RX PXVW OLYH DW D SODFH DSSURYHG E\ WKH SUREDWLRQ RIILFHU ,I \RX SODQ WR FKDQJH ZKHUH \RX OLYH RU DQ\WKLQJ DERXW \RXU OLYLQJ
    DUUDQJHPHQWV VXFK DV WKH SHRSOH \RX OLYH ZLWK  \RX PXVW QRWLI\ WKH SUREDWLRQ RIILFHU DW OHDVW  GD\V EHIRUH WKH FKDQJH ,I QRWLI\LQJ
    WKH SUREDWLRQ RIILFHU LQ DGYDQFH LV QRW SRVVLEOH GXH WR XQDQWLFLSDWHG FLUFXPVWDQFHV \RX PXVW QRWLI\ WKH SUREDWLRQ RIILFHU ZLWKLQ 
    KRXUV RI EHFRPLQJ DZDUH RI D FKDQJH RU H[SHFWHG FKDQJH
 <RX PXVW DOORZ WKH SUREDWLRQ RIILFHU WR YLVLW \RX DW DQ\ WLPH DW \RXU KRPH RU HOVHZKHUH DQG \RX PXVW SHUPLW WKH SUREDWLRQ RIILFHU WR
    WDNH DQ\ LWHPV SURKLELWHG E\ WKH FRQGLWLRQV RI \RXU VXSHUYLVLRQ WKDW KH RU VKH REVHUYHV LQ SODLQ YLHZ
 <RX PXVW ZRUN IXOO WLPH DW OHDVW  KRXUV SHU ZHHN DW D ODZIXO W\SH RI HPSOR\PHQW XQOHVV WKH SUREDWLRQ RIILFHU H[FXVHV \RX IURP
    GRLQJ VR ,I \RX GR QRW KDYH IXOOWLPH HPSOR\PHQW \RX PXVW WU\ WR ILQG IXOOWLPH HPSOR\PHQW XQOHVV WKH SUREDWLRQ RIILFHU H[FXVHV
    \RX IURP GRLQJ VR ,I \RX SODQ WR FKDQJH ZKHUH \RX ZRUN RU DQ\WKLQJ DERXW \RXU ZRUN VXFK DV \RXU SRVLWLRQ RU \RXU MRE
    UHVSRQVLELOLWLHV  \RX PXVW QRWLI\ WKH SUREDWLRQ RIILFHU DW OHDVW  GD\V EHIRUH WKH FKDQJH ,I QRWLI\LQJ WKH SUREDWLRQ RIILFHU DW OHDVW 
    GD\V LQ DGYDQFH LV QRW SRVVLEOH GXH WR XQDQWLFLSDWHG FLUFXPVWDQFHV \RX PXVW QRWLI\ WKH SUREDWLRQ RIILFHU ZLWKLQ  KRXUV RI
    EHFRPLQJ DZDUH RI D FKDQJH RU H[SHFWHG FKDQJH
 <RX PXVW QRW FRPPXQLFDWH RU LQWHUDFW ZLWK VRPHRQH \RX NQRZ LV HQJDJHG LQ FULPLQDO DFWLYLW\ ,I \RX NQRZ VRPHRQH KDV EHHQ
    FRQYLFWHG RI D IHORQ\ \RX PXVW QRW NQRZLQJO\ FRPPXQLFDWH RU LQWHUDFW ZLWK WKDW SHUVRQ ZLWKRXW ILUVW JHWWLQJ WKH SHUPLVVLRQ RI WKH
    SUREDWLRQ RIILFHU
 ,I \RX DUH DUUHVWHG RU TXHVWLRQHG E\ D ODZ HQIRUFHPHQW RIILFHU \RX PXVW QRWLI\ WKH SUREDWLRQ RIILFHU ZLWKLQ  KRXUV
 <RX PXVW QRW RZQ SRVVHVV RU KDYH DFFHVV WR D ILUHDUP DPPXQLWLRQ GHVWUXFWLYH GHYLFH RU GDQJHURXV ZHDSRQ LH DQ\WKLQJ WKDW ZDV
    GHVLJQHG RU ZDV PRGLILHG IRU WKH VSHFLILF SXUSRVH RI FDXVLQJ ERGLO\ LQMXU\ RU GHDWK WR DQRWKHU SHUVRQ VXFK DV QXQFKDNXV RU WDVHUV 
 <RX PXVW QRW DFW RU PDNH DQ\ DJUHHPHQW ZLWK D ODZ HQIRUFHPHQW DJHQF\ WR DFW DV D FRQILGHQWLDO KXPDQ VRXUFH RU LQIRUPDQW ZLWKRXW
    ILUVW JHWWLQJ WKH SHUPLVVLRQ RI WKH FRXUW
 ,I WKH SUREDWLRQ RIILFHU GHWHUPLQHV EDVHG RQ \RXU FULPLQDO UHFRUG SHUVRQDO KLVWRU\ RU FKDUDFWHULVWLFV WKDW \RX SRVH D ULVN WR DQRWKHU
    SHUVRQ LQFOXGLQJ DQ RUJDQL]DWLRQ  WKH SUREDWLRQ RIILFHU ZLWK WKH SULRU DSSURYDO RI WKH &RXUW PD\ UHTXLUH \RX WR QRWLI\ WKH SHUVRQ
    DERXW WKH ULVN DQG \RX PXVW FRPSO\ ZLWK WKDW LQVWUXFWLRQ 7KH SUREDWLRQ RIILFHU PD\ FRQWDFW WKH SHUVRQ DQG FRQILUP WKDW \RX KDYH
    QRWLILHG WKH SHUVRQ DERXW WKH ULVN
   <RX PXVW IROORZ WKH LQVWUXFWLRQV RI WKH SUREDWLRQ RIILFHU UHODWHG WR WKH FRQGLWLRQV RI VXSHUYLVLRQ
      
U.S. Probation Office Use Only
$ 86 SUREDWLRQ RIILFHU KDV LQVWUXFWHG PH RQ WKH FRQGLWLRQV VSHFLILHG E\ WKH FRXUW DQG KDV SURYLGHG PH ZLWK D ZULWWHQ FRS\ RI WKLV
MXGJPHQW FRQWDLQLQJ WKHVH FRQGLWLRQV )RU IXUWKHU LQIRUPDWLRQ UHJDUGLQJ WKHVH FRQGLWLRQV VHH Overview of Probation and Supervised
Release Conditions DYDLODEOH DW ZZZXVFRXUWVJRY


'HIHQGDQW V 6LJQDWXUH                                                                                   'DWH
                         Case 1:20-cr-00066-AT Document 43 Filed 08/06/20 Page 5 of 8
 $2 % 5HY    -XGJPHQW LQ D &ULPLQDO &DVH
                      6KHHW ' ² 6XSHUYLVHG 5HOHDVH
                                                                                          -XGJPHQW²3DJH    5    RI       8
'()(1'$17 Jayvon Keitt
&$6( 180%(5 20 cr. 66

                                        SPECIAL CONDITIONS OF SUPERVISION
1. You must participate in an outpatient mental-health treatment program approved by the United States Probation Office.
You must continue to take any prescribed medications unless otherwise instructed by the health care provider. You must
contribute to the cost of services rendered based on your ability to pay and the availability of third-party payments. The
Court authorizes the release of available psychological and psychiatric evaluations and reports, including the presentence
investigation report, to the health care provider.

2. You will participate in an outpatient treatment program approved by the United States Probation Office, which program
may include testing to determine whether you have reverted to using drugs or alcohol. You must contribute to the cost of
services rendered based on your ability to pay and the availability of third-party payments. The Court authorizes the
release of available drug treatment evaluations and reports, including the presentence investigation report, to the
substance abuse treatment provider.

3. You shall submit your person, and any property, residence, vehicle, papers, computer, other electronic communication,
data storage devices, cloud storage or media, and effects to a search by any United States Probation Officer, and if
needed, with the assistance of any law enforcement. The search is to be conducted when there is reasonable suspicion
concerning violation of a condition of supervision or unlawful conduct by the person being supervised. Failure to submit to
a search may be grounds for revocation of release. You shall warn any other occupants that the premises may be subject
to searches pursuant to this condition. Any search shall be conducted at a reasonable time and in a reasonable manner.

4. The Probation Office shall prepare a status report at the completion of one year of supervision. The recommendation
shall include the U.S. Attorney’s Office’s position if an early termination is appropriate to consider at that time.

5. It is recommended that the Defendant be supervised by the district of residence.
                          Case 1:20-cr-00066-AT Document 43 Filed 08/06/20 Page 6 of 8
  $2 % 5HY    -XGJPHQW LQ D &ULPLQDO &DVH
                       6KHHW $ ² 3UREDWLRQ
                                                                                                -XGJPHQW²3DJH       6        RI        8

'()(1'$17 Jayvon Keitt
&$6( 180%(5 20 cr. 66

                                       STANDARD CONDITIONS OF SUPERVISION
$V SDUW RI \RXU SUREDWLRQ \RX PXVW FRPSO\ ZLWK WKH IROORZLQJ VWDQGDUG FRQGLWLRQV RI VXSHUYLVLRQ 7KHVH FRQGLWLRQV DUH LPSRVHG EHFDXVH
WKH\ HVWDEOLVK WKH EDVLF H[SHFWDWLRQV IRU \RXU EHKDYLRU ZKLOH RQ VXSHUYLVLRQ DQG LGHQWLI\ WKH PLQLPXP WRROV QHHGHG E\ SUREDWLRQ RIILFHUV
WR NHHS LQIRUPHG UHSRUW WR WKH FRXUW DERXW DQG EULQJ DERXW LPSURYHPHQWV LQ \RXU FRQGXFW DQG FRQGLWLRQ

  <RX PXVW UHSRUW WR WKH SUREDWLRQ RIILFH LQ WKH IHGHUDO MXGLFLDO GLVWULFW ZKHUH \RX DUH DXWKRUL]HG WR UHVLGH ZLWKLQ  KRXUV RI WKH WLPH
    \RX ZHUH VHQWHQFHG XQOHVV WKH SUREDWLRQ RIILFHU LQVWUXFWV \RX WR UHSRUW WR D GLIIHUHQW SUREDWLRQ RIILFH RU ZLWKLQ D GLIIHUHQW WLPH IUDPH
 $IWHU LQLWLDOO\ UHSRUWLQJ WR WKH SUREDWLRQ RIILFH \RX ZLOO UHFHLYH LQVWUXFWLRQV IURP WKH FRXUW RU WKH SUREDWLRQ RIILFHU DERXW KRZ DQG
    ZKHQ \RX PXVW UHSRUW WR WKH SUREDWLRQ RIILFHU DQG \RX PXVW UHSRUW WR WKH SUREDWLRQ RIILFHU DV LQVWUXFWHG
 <RX PXVW QRW NQRZLQJO\ OHDYH WKH IHGHUDO MXGLFLDO GLVWULFW ZKHUH \RX DUH DXWKRUL]HG WR UHVLGH ZLWKRXW ILUVW JHWWLQJ SHUPLVVLRQ IURP WKH
    FRXUW RU WKH SUREDWLRQ RIILFHU
 <RX PXVW DQVZHU WUXWKIXOO\ WKH TXHVWLRQV DVNHG E\ \RXU SUREDWLRQ RIILFHU
 <RX PXVW OLYH DW D SODFH DSSURYHG E\ WKH SUREDWLRQ RIILFHU ,I \RX SODQ WR FKDQJH ZKHUH \RX OLYH RU DQ\WKLQJ DERXW \RXU OLYLQJ
    DUUDQJHPHQWV VXFK DV WKH SHRSOH \RX OLYH ZLWK  \RX PXVW QRWLI\ WKH SUREDWLRQ RIILFHU DW OHDVW  GD\V EHIRUH WKH FKDQJH ,I QRWLI\LQJ
    WKH SUREDWLRQ RIILFHU LQ DGYDQFH LV QRW SRVVLEOH GXH WR XQDQWLFLSDWHG FLUFXPVWDQFHV \RX PXVW QRWLI\ WKH SUREDWLRQ RIILFHU ZLWKLQ 
    KRXUV RI EHFRPLQJ DZDUH RI D FKDQJH RU H[SHFWHG FKDQJH
 <RX PXVW DOORZ WKH SUREDWLRQ RIILFHU WR YLVLW \RX DW DQ\ WLPH DW \RXU KRPH RU HOVHZKHUH DQG \RX PXVW SHUPLW WKH SUREDWLRQ RIILFHU WR
    WDNH DQ\ LWHPV SURKLELWHG E\ WKH FRQGLWLRQV RI \RXU VXSHUYLVLRQ WKDW KH RU VKH REVHUYHV LQ SODLQ YLHZ
 <RX PXVW ZRUN IXOO WLPH DW OHDVW  KRXUV SHU ZHHN DW D ODZIXO W\SH RI HPSOR\PHQW XQOHVV WKH SUREDWLRQ RIILFHU H[FXVHV \RX IURP
    GRLQJ VR ,I \RX GR QRW KDYH IXOOWLPH HPSOR\PHQW \RX PXVW WU\ WR ILQG IXOOWLPH HPSOR\PHQW XQOHVV WKH SUREDWLRQ RIILFHU H[FXVHV
    \RX IURP GRLQJ VR ,I \RX SODQ WR FKDQJH ZKHUH \RX ZRUN RU DQ\WKLQJ DERXW \RXU ZRUN VXFK DV \RXU SRVLWLRQ RU \RXU MRE
    UHVSRQVLELOLWLHV  \RX PXVW QRWLI\ WKH SUREDWLRQ RIILFHU DW OHDVW  GD\V EHIRUH WKH FKDQJH ,I QRWLI\LQJ WKH SUREDWLRQ RIILFHU DW OHDVW 
    GD\V LQ DGYDQFH LV QRW SRVVLEOH GXH WR XQDQWLFLSDWHG FLUFXPVWDQFHV \RX PXVW QRWLI\ WKH SUREDWLRQ RIILFHU ZLWKLQ  KRXUV RI
    EHFRPLQJ DZDUH RI D FKDQJH RU H[SHFWHG FKDQJH
 <RX PXVW QRW FRPPXQLFDWH RU LQWHUDFW ZLWK VRPHRQH \RX NQRZ LV HQJDJHG LQ FULPLQDO DFWLYLW\ ,I \RX NQRZ VRPHRQH KDV EHHQ
    FRQYLFWHG RI D IHORQ\ \RX PXVW QRW NQRZLQJO\ FRPPXQLFDWH RU LQWHUDFW ZLWK WKDW SHUVRQ ZLWKRXW ILUVW JHWWLQJ WKH SHUPLVVLRQ RI WKH
    SUREDWLRQ RIILFHU
 ,I \RX DUH DUUHVWHG RU TXHVWLRQHG E\ D ODZ HQIRUFHPHQW RIILFHU \RX PXVW QRWLI\ WKH SUREDWLRQ RIILFHU ZLWKLQ  KRXUV
 <RX PXVW QRW RZQ SRVVHVV RU KDYH DFFHVV WR D ILUHDUP DPPXQLWLRQ GHVWUXFWLYH GHYLFH RU GDQJHURXV ZHDSRQ LH DQ\WKLQJ WKDW ZDV
    GHVLJQHG RU ZDV PRGLILHG IRU WKH VSHFLILF SXUSRVH RI FDXVLQJ ERGLO\ LQMXU\ RU GHDWK WR DQRWKHU SHUVRQ VXFK DV QXQFKDNXV RU WDVHUV 
 <RX PXVW QRW DFW RU PDNH DQ\ DJUHHPHQW ZLWK D ODZ HQIRUFHPHQW DJHQF\ WR DFW DV D FRQILGHQWLDO KXPDQ VRXUFH RU LQIRUPDQW ZLWKRXW
    ILUVW JHWWLQJ WKH SHUPLVVLRQ RI WKH FRXUW
 ,I WKH SUREDWLRQ RIILFHU GHWHUPLQHV EDVHG RQ \RXU FULPLQDO UHFRUG SHUVRQDO KLVWRU\ RU FKDUDFWHULVWLFV WKDW \RX SRVH D ULVN WR DQRWKHU
    SHUVRQ LQFOXGLQJ DQ RUJDQL]DWLRQ  WKH SUREDWLRQ RIILFHU ZLWK WKH SULRU DSSURYDO RI WKH &RXUW PD\ UHTXLUH \RX WR QRWLI\ WKH SHUVRQ
    DERXW WKH ULVN DQG \RX PXVW FRPSO\ ZLWK WKDW LQVWUXFWLRQ 7KH SUREDWLRQ RIILFHU PD\ FRQWDFW WKH SHUVRQ DQG FRQILUP WKDW \RX KDYH
    QRWLILHG WKH SHUVRQ DERXW WKH ULVN
 <RX PXVW IROORZ WKH LQVWUXFWLRQV RI WKH SUREDWLRQ RIILFHU UHODWHG WR WKH FRQGLWLRQV RI VXSHUYLVLRQ
U.S. Probation Office Use Only
$ 86 SUREDWLRQ RIILFHU KDV LQVWUXFWHG PH RQ WKH FRQGLWLRQV VSHFLILHG E\ WKH FRXUW DQG KDV SURYLGHG PH ZLWK D ZULWWHQ FRS\ RI WKLV
MXGJPHQW FRQWDLQLQJ WKHVH FRQGLWLRQV )RU IXUWKHU LQIRUPDWLRQ UHJDUGLQJ WKHVH FRQGLWLRQV VHH Overview of Probation and Supervised
Release Conditions DYDLODEOH DW ZZZXVFRXUWVJRY

'HIHQGDQW V 6LJQDWXUH                                                                                   'DWH
                          Case 1:20-cr-00066-AT Document 43 Filed 08/06/20 Page 7 of 8
$2 % 5HY     -XGJPHQW LQ D &ULPLQDO &DVH
                      6KHHW  ² &ULPLQDO 0RQHWDU\ 3HQDOWLHV
                                                                                                        -XGJPHQW ² 3DJH        7     RI        8
'()(1'$17 Jayvon Keitt
&$6( 180%(5 20 cr. 66
                                              CRIMINAL MONETARY PENALTIES
     7KH GHIHQGDQW PXVW SD\ WKH WRWDO FULPLQDO PRQHWDU\ SHQDOWLHV XQGHU WKH VFKHGXOH RI SD\PHQWV RQ 6KHHW 

                       Assessment                  JVTA Assessment*                   Fine                      Restitution
TOTALS               $ 100.00                  $                                  $                         $


G 7KH GHWHUPLQDWLRQ RI UHVWLWXWLRQ LV GHIHUUHG XQWLO                      . $Q Amended Judgment in a Criminal Case (AO 245C) ZLOO EH HQWHUHG
     DIWHU VXFK GHWHUPLQDWLRQ

G 7KH GHIHQGDQW PXVW PDNH UHVWLWXWLRQ LQFOXGLQJ FRPPXQLW\ UHVWLWXWLRQ WR WKH IROORZLQJ SD\HHV LQ WKH DPRXQW OLVWHG EHORZ
     ,I WKH GHIHQGDQW PDNHV D SDUWLDO SD\PHQW HDFK SD\HH VKDOO UHFHLYH DQ DSSUR[LPDWHO\ SURSRUWLRQHG SD\PHQW XQOHVV VSHFLILHG RWKHUZLVH LQ
     WKH SULRULW\ RUGHU RU SHUFHQWDJH SD\PHQW FROXPQ EHORZ +RZHYHU SXUVXDQW WR  86&   L  DOO QRQIHGHUDO YLFWLPV PXVW EH SDLG
     EHIRUH WKH 8QLWHG 6WDWHV LV SDLG

Name of Payee                                                      Total Loss**              Restitution Ordered              Priority or Percentage




TOTALS                               $                         0.00           $                        0.00


G     5HVWLWXWLRQ DPRXQW RUGHUHG SXUVXDQW WR SOHD DJUHHPHQW 

G     7KH GHIHQGDQW PXVW SD\ LQWHUHVW RQ UHVWLWXWLRQ DQG D ILQH RI PRUH WKDQ  XQOHVV WKH UHVWLWXWLRQ RU ILQH LV SDLG LQ IXOO EHIRUH WKH
      ILIWHHQWK GD\ DIWHU WKH GDWH RI WKH MXGJPHQW SXUVXDQW WR  86&   I  $OO RI WKH SD\PHQW RSWLRQV RQ 6KHHW  PD\ EH VXEMHFW
      WR SHQDOWLHV IRU GHOLQTXHQF\ DQG GHIDXOW SXUVXDQW WR  86&   J 

G     7KH FRXUW GHWHUPLQHG WKDW WKH GHIHQGDQW GRHV QRW KDYH WKH DELOLW\ WR SD\ LQWHUHVW DQG LW LV RUGHUHG WKDW

      G WKH LQWHUHVW UHTXLUHPHQW LV ZDLYHG IRU WKH            G ILQH      G UHVWLWXWLRQ
      G WKH LQWHUHVW UHTXLUHPHQW IRU WKH           G ILQH      G      UHVWLWXWLRQ LV PRGLILHG DV IROORZV

  -XVWLFH IRU 9LFWLPV RI 7UDIILFNLQJ $FW RI  3XE / 1R 
   )LQGLQJV IRU WKH WRWDO DPRXQW RI ORVVHV DUH UHTXLUHG XQGHU &KDSWHUV $  $ DQG $ RI 7LWOH  IRU RIIHQVHV FRPPLWWHG RQ RU
DIWHU 6HSWHPEHU   EXW EHIRUH $SULO  
                         Case 1:20-cr-00066-AT Document 43 Filed 08/06/20 Page 8 of 8
$2 % 5HY  -XGJPHQW LQ D &ULPLQDO &DVH
                   6KHHW  ² 6FKHGXOH RI 3D\PHQWV

                                                                                                             -XGJPHQW ² 3DJH      8      RI           8
'()(1'$17 Jayvon Keitt
&$6( 180%(5 20 cr. 66

                                                    SCHEDULE OF PAYMENTS

+DYLQJ DVVHVVHG WKH GHIHQGDQW¶V DELOLW\ WR SD\ SD\PHQW RI WKH WRWDO FULPLQDO PRQHWDU\ SHQDOWLHV LV GXH DV IROORZV

$    G
     ✔ /XPS VXP SD\PHQW RI             100.00                GXH LPPHGLDWHO\ EDODQFH GXH

          G     QRW ODWHU WKDQ                                     RU
          G     LQ DFFRUGDQFH ZLWK    G    &    G    '     G     ( RU      G ) EHORZ RU
%    G 3D\PHQW WR EHJLQ LPPHGLDWHO\ PD\ EH FRPELQHG ZLWK                   G &         G ' RU      G ) EHORZ  RU
&    G 3D\PHQW LQ HTXDO                            (e.g., weekly, monthly, quarterly) LQVWDOOPHQWV RI                             RYHU D SHULRG RI
                         (e.g., months or years) WR FRPPHQFH                       (e.g., 30 or 60 days) DIWHU WKH GDWH RI WKLV MXGJPHQW RU

'    G 3D\PHQW LQ HTXDO                            (e.g., weekly, monthly, quarterly) LQVWDOOPHQWV RI                          RYHU D SHULRG RI
                         (e.g., months or years) WR FRPPHQFH                       (e.g., 30 or 60 days) DIWHU UHOHDVH IURP LPSULVRQPHQW WR D
          WHUP RI VXSHUYLVLRQ RU

(    G 3D\PHQW GXULQJ WKH WHUP RI VXSHUYLVHG UHOHDVH ZLOO FRPPHQFH ZLWKLQ                     (e.g., 30 or 60 days) DIWHU UHOHDVH IURP
          LPSULVRQPHQW 7KH FRXUW ZLOO VHW WKH SD\PHQW SODQ EDVHG RQ DQ DVVHVVPHQW RI WKH GHIHQGDQW¶V DELOLW\ WR SD\ DW WKDW WLPH RU

)    G 6SHFLDO LQVWUXFWLRQV UHJDUGLQJ WKH SD\PHQW RI FULPLQDO PRQHWDU\ SHQDOWLHV




8QOHVV WKH FRXUW KDV H[SUHVVO\ RUGHUHG RWKHUZLVH LI WKLV MXGJPHQW LPSRVHV LPSULVRQPHQW SD\PHQW RI FULPLQDO PRQHWDU\ SHQDOWLHV LV GXH GXULQJ
WKH SHULRG RI LPSULVRQPHQW $OO FULPLQDO PRQHWDU\ SHQDOWLHV H[FHSW WKRVH SD\PHQWV PDGH WKURXJK WKH )HGHUDO %XUHDX RI 3ULVRQV¶ ,QPDWH
)LQDQFLDO 5HVSRQVLELOLW\ 3URJUDP DUH PDGH WR WKH FOHUN RI WKH FRXUW

7KH GHIHQGDQW VKDOO UHFHLYH FUHGLW IRU DOO SD\PHQWV SUHYLRXVO\ PDGH WRZDUG DQ\ FULPLQDO PRQHWDU\ SHQDOWLHV LPSRVHG



G -RLQW DQG 6HYHUDO
     'HIHQGDQW DQG &R'HIHQGDQW 1DPHV DQG &DVH 1XPEHUV (including defendant number) 7RWDO $PRXQW -RLQW DQG 6HYHUDO $PRXQW
     DQG FRUUHVSRQGLQJ SD\HH LI DSSURSULDWH




G 7KH GHIHQGDQW VKDOO SD\ WKH FRVW RI SURVHFXWLRQ
G 7KH GHIHQGDQW VKDOO SD\ WKH IROORZLQJ FRXUW FRVW V 
G 7KH GHIHQGDQW VKDOO IRUIHLW WKH GHIHQGDQW¶V LQWHUHVW LQ WKH IROORZLQJ SURSHUW\ WR WKH 8QLWHG 6WDWHV


3D\PHQWV VKDOO EH DSSOLHG LQ WKH IROORZLQJ RUGHU  DVVHVVPHQW  UHVWLWXWLRQ SULQFLSDO  UHVWLWXWLRQ LQWHUHVW  ILQH SULQFLSDO  ILQH
LQWHUHVW  FRPPXQLW\ UHVWLWXWLRQ  -97$ DVVHVVPHQW  SHQDOWLHV DQG  FRVWV LQFOXGLQJ FRVW RI SURVHFXWLRQ DQG FRXUW FRVWV
